Citation Nr: 1414466	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as sacroiliitis.

2.  Entitlement to service connection for a skin condition of the bilateral feet.

3.  Entitlement to an initial compensable evaluation for patellofemoral syndrome of the right knee.

4.  Entitlement to an initial compensable evaluation for patellofemoral syndrome of the left knee.

5.  Entitlement to an initial compensable evaluation for a left shoulder disability.

6.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 2000 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) from February 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in his August 2010 VA Form 9, the Veteran requested a hearing before the Board via videoconference.  The requested hearing was scheduled for July 2012.  The Veteran did not report; however, he subsequently indicated that he had not received notice of the hearing because he had moved.  The Veteran's hearing was rescheduled for September 2012.  He failed to report and did not thereafter request rescheduling for good cause.

In order to ensure a complete review of the evidence, the Board has reviewed both the paper claims file and records contained in his Virtual VA electronic file.

The issue of entitlement to service connection for a skin condition of the feet, as well as the issues of entitlement to higher initial ratings for knee and left shoulder disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current evidence of a low back disability, to include sacroiliitis.

2.  PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, intrusive thoughts, sleep disturbance, irritability, difficulty concentrating, detachment, and isolation.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A letter dated in February 2008 discussed the evidence necessary to support claims for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the record.  VA examinations have been conducted pursuant to the Veteran's low back and PTSD claims.  The Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  Although the representative has argued that the Veteran's PTSD has worsened since a July 2009 examination, the Veteran was reexamined in April 2010.  Additionally, outpatient clinical records post-date that examination.  Therefore, the Board finds that there is sufficient evidence to decide the claim.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for a Low Back Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that in July 2005, the Veteran was involved in a motorcycle accident.  He complained of back pain.  Physical examination revealed tenderness to pain along the sacrum.  X-rays were negative for fracture.  In September 2005, the Veteran was seen for complaints of back and knee pain following the motorcycle accident.  Sacroiliitis was assessed.  Notably, sacroiliitis is an inflammation of the sacroiliac joint. 

On VA general medical examination in February 2008, the examiner noted the Veteran's report of episodic back pain that was worse with increased activity.  Physical examination revealed full range of motion of the Veteran's spine, and no pain on motion.  

The report of Medical Evaluation Board Proceedings, dated in March 2009, indicates various diagnoses.  No reference to the Veteran's back or spine is included.  Attached documents indicate that a physical examination was conducted in February 2009.  The Veteran's back was noted to be normal.  

On VA general medical examination in July 2009, one month following separation,  the Veteran's history was reviewed.  He reported that onset of coccyx and low back pain dated to 2003, while he was in Iraq.  He indicated that he was evaluated at that time and told he had sacroiliitis.  He noted that the symptoms were intermittent with remissions.  He denied current treatment.  On physical examination, there was no sacroiliac joint tenderness to palpation.  There were no abnormalities of the spinal muscles and no evidence of spinal ankylosis.  Motor, sensory, and reflex examination were normal.  The examiner concluded that there was no objective evidence of a diagnosis.  

Upon review of the record, the Board concludes that service connection is not warranted for a low back disability.  The Board acknowledges that the Veteran was treated for complaints of low back pain in 2005 following a motorcycle accident, and that his sacroiliac joint was inflamed at that time; however, there is no current diagnosis referable to the Veteran's low back.  Rather, two VA examiners have determined that the Veteran's low back is normal, and have specified that there is no evidence to support a diagnosis.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, such as pain or inflammation, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Evaluation of PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted for the period considered.  It has determined that the Veteran's PTSD did not significantly change during this period, and that a uniform rating is for application.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is appropriate where there is reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2013).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Service treatment records indicate that PTSD was diagnosed during service.  A March 2009 Medical Evaluation Board Proceedings report indicates that the Veteran had PTSD that was medically unacceptable, and that military, social, and industrial impairment was definite.  During an associated psychiatric examination in March 2009, the Veteran reported that his mood had improved and moments of depression were less frequent.  He reported that he slept five hours per night on average.  He denied significant anhedonia and lack of energy or concentration.  He also denied suicidal ideation.  He indicated that he used Xanax about three times per week on average to tolerate anxiety associated with being in crowds or for feeling uncomfortable while driving.  He stated that he did not like to be around people.  He reported lessening of combat related nightmares, averaging one to two per week.  The examiner noted that the Veteran's main stressor related to physical limitations resulting from hip surgery in September 2008.  The diagnoses were PTSD and major depressive disorder.  The examiner assigned a GAF score of 60.  

On VA examination in July 2009, the Veterans history was reviewed.  He reported feeling depressed every other day for a period from five minutes to two hours, indicating that the focus of his depression was having to deal with his PTSD symptoms.  He indicated that he was taking college classes online, and that he planned to obtain his associates degree in November 2009.  He related that he had been married for four years, and that the marriage ended in divorce due to his mental health issues following deployment.  He described a good relationship with his two sons.  He denied having any close friends.  He reported that he liked to play with his dog, work on the computer, and watch television.  He denied suicide attempts and a history of violence.  He denied problems with substance abuse.  On mental status examination, the Veteran's speech was slow.  His mood was dysphoric, and his affect was constricted.  Attention was abnormal, with the Veteran being unable to perform serial sevens or spell a word forward and backward.  He was oriented.  Remote memory was mildly impaired, recent memory was moderately impaired, and immediate memory was normal.  His thought process was rambling, and thought content was unremarkable.  Judgment was intact and intelligence was noted to be average.  Insight was also intact.  The Veteran reported trouble sleeping on a nightly basis, and that he averaged two or two and one half hours of sleep per night.  There was no evidence of delusions or hallucinations, and no inappropriate behavior.  The Veteran endorsed what he described as panic attacks, noting that they occurred two times per week on average.  He denied suicidal and homicidal thoughts.  The examiner noted that there were symptoms of persistent re-experiencing, avoidance, and increased arousal.  He did not contend that his unemployment was due to his PTSD symptoms; rather, he indicated that he was in school and preferred to concentrate on that.  

The examiner determined that total occupational and social impairment due to PTSD symptoms was not present; rather, he indicated that PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, and school.  He noted that there was impairment in thinking and that the Veteran reported problems with concentration and memory such that it was difficult for him to complete longer tasks such as reading.  He indicated that there were problems with family relations and that the Veteran reported irritability making it difficult to interact with his children, and also indicated that he did not have loving, romantic feelings.  The examiner further noted that there were problems with work, and that the Veteran reported that while in service, problems with concentration and irritability made it almost impossible to work effectively.  He indicated that there were problems with mood, and that the Veteran felt depressed when he considered how his life had been impacted by his PTSD.  Finally, he noted that there were problems with school, and that the Veteran reported that problems with concentration made it difficult for him to read or study for any period of time.  The diagnosis was chronic PTSD.  The examiner assigned a GAF Score of 48.

An additional VA examination was conducted in April 2010.  The Veteran's history was reviewed.  The examiner noted that the Veteran was currently prescribed anti-anxiety medication, but no therapy.  The Veteran reported that he was divorced, and attributed that to his anger, infidelity, and drinking.  He noted that he had since been in numerous relationships which he had been unable to sustain.  He reported improving relationships with his two sons.  He indicated that he was reclusive.  He stated that he enjoyed walking his dog and watching television.  He denied a history of suicide attempts and violence.  On mental status examination, the Veteran was tense.  His mood was anxious and affect was constricted.  He was unable to perform serial sevens or spell a word forward and backward.  He was oriented.  His thought process was unremarkable, and thought content was preoccupied with one or two topics.  There was no evidence of thought disorder or inappropriate behavior.  Judgment and insight were intact.  He endorsed sleep impairment an indicated that he took medication for sleep.  The diagnosis was PTSD.  The examiner assigned a GAF score of 55-60.  He concluded that there was reduced reliability and productivity due to PTSD symptoms, noting that the Veteran experienced poor concentration and irritability. 

A June 2010 VA outpatient record includes a complete review of the previous evaluations.  The Veteran described feeling that he was on alert and nervous on an ongoing basis.  He described panic attacks two to three times per week, with occasional chest pains.  He endorsed anger and irritability, depending on whether he used Xanax or marijuana.  He denied any history of obsessions, compulsions, phobias, rituals, or checking behavior.  He denied overt daytime flashbacks, but he did describe intrusive thoughts.  He reported that he avoided crowded places.  He endorsed daily depression.  He denied suicidal and homicidal ideation, self-destructive behaviors, and hallucinations.  He denied any history of paranoid ideation, delusions, or bizarre thoughts.  He stated that he slept no more than three or four hours per night and was awakened by nightmares one to two nights per week.  On mental status examination, the Veteran was pleasant and cooperative, but displayed poor eye contact.  He was accompanied by his six year old son, with whom he was affectionate.  His affect was subdued and lackadaisical.  He spoke in a disparaging manner about others.  He was noted to be rather confident and poised, and of above average intelligence.  He described his mood as depressed.  He denied suicidal and homicidal ideation, and thought disorder.  He was oriented.  There was no deficit of cognition, memory, learning, or attention.  Thought was coherent and logical without flight of ideas or loose associations.  There was no suicidal or homicidal ideation.  There was no evidence of auditory or visual hallucinations, delusions, or paranoid thought.  There was no deficit of calculation, abstraction, similarities, or general information.  Judgment was good.  The Veteran had some psychological insight and some likelihood of developing further insight.  He developed a good rapport with the examiner.  The diagnoses were PTSD and marijuana, benzodiazepine abuse versus dependence.  The psychiatrist concluded that the Veteran's highest GAF score in the past year was 51-60, and that his current GAF score was 51-60.  He discussed various possible options for psychiatric medication.

A VA psychiatry progress note dated in September 2011 indicates the Veteran's report of depressed mood and periodic feelings of worthlessness and hopelessness.  He endorsed nightmares with night sweats most nights, avoidance of people and public places, hyper vigilance, feelings of estrangement, and conflict with coworkers.  He indicated that he worked at a storage business.  He also indicated that he kept a weapon by his bed.  He reported that he smoked marijuana daily.  On mental status examination, the Veteran was adequately groomed.  He was calm and cooperative, with appropriate behavior and eye contact.  Speech was of normal rate, volume, and range.  His mood was euthymic and his affect was congruent.  He denied hallucinations and none were evident.  His thought process was linear, logical, and goal directed.  There was no indication of suicidal or homicidal ideation, and the Veteran denied delusions.  Cognition was grossly intact.  Insight and judgment were fair.  The diagnoses were PTSD and cannabis dependence.  The provider assigned a GAF score of 55.  

In October 2011, the Veteran complained of a horrible memory.  He endorsed intrusive thoughts usually triggered by loud noises.  He indicated that he was avoidant and usually stayed home.  He stated that he had emotional numbing and detachment, and a lack of interest in activities he used to enjoy.  He reported an increase in anger outbursts.  He described his sleep pattern as horrible, indicating that he rarely averaged four hours of sleep and that he experienced nightmares at least two to three times per week.  He noted that he was uncomfortable around strangers and hyper vigilant in public places.  He reported that he smoked marijuana daily and that he had no interest in stopping.  He indicated that he worked at a storage business full time and that it had been his third job since separation from service.  He indicated that he had left two previous jobs because he did not like people; he denied having been fired.  On mental status examination, the Veteran's speech was coherent, goal directed, and of normal rhythm and rate; productivity was limited.  He indicated that his mood was the same.  His affect was moderately blunted.  Thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation.  He was alert and oriented.  Insight and judgment were limited.  The Veteran reported that his memory was limited for immediate and short term.  The diagnoses were PTSD and marijuana, benzodiazepine abuse.  The provider assigned a GAF score of 60.  The Veteran declined new medication and referral to substance abuse treatment.  

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire appellate period under consideration herein, the current 50 percent evaluation is appropriate for the Veteran's PTSD.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms include sleep disturbance marked by nightmares, intrusive thoughts, restricted affect, depression and anxiety, impairment of concentration and memory, increased arousal, and irritability.  Moreover, the Board accepts that the Veteran's PTSD impacts his relationships and social and occupational functioning.  There is evidence of restricted affect, mood disturbance, and some difficulty concentrating.  The evidence also shows difficulty with respect to establishing and maintaining effective social relationships.  However, the evidence does not demonstrate impaired judgment, thought disturbance, or complete inability to establish and maintain effective relationships.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation.  

The evidence does not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms on par with those listed in rating criteria for the 70 percent evaluation.  The Board recognizes that the July 2009 VA examiner did essentially state in his conclusions that the Veteran had deficiencies in the areas of judgment, thinking, family relationship, work, mood, and school.  However, upon reviewing of the entire examination, the Board finds that the observed symptoms do not bear this out.  Regarding family relationships, one portion of the examination noted that he had a good relationship with his two sons, while the conclusion portion noted family problems and not feeling loving/romantic.  Presumably, this refers to the Veteran's divorced spouse, and not his children.  It does not discount the relationship with the kids.  Regarding work, the examiner noted problems with work generally, but in the body of the exam, specifically indicated that the Veteran did not contend that his unemployment was due to his PTSD symptoms, but rather it was due to his preference to concentrate on his school courses instead.  On that note, the conclusion says that he cannot concentrate enough to read; however, the evidence shows that the Veteran was still able to successfully participate in his school courses.  The Veteran certainly has disturbances of mood, but this examination made no findings with respect to an inability to function appropriately, independently and effectively due to the depression or anxiety.  Nor does the remaining evidence of record.  Lastly, at no point during the appeal is the Veteran's judgment noted to be impaired.  In short, while the examiner noted deficiencies in most areas, that statement is inconsistent with the actual findings on examination.  Therefore, the Board does not lend weight to that statement.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012).

The Board acknowledges that VA records for the July 2009 VA examiner assigned a GAF score of 48.  The Board notes that a GAF score does not automatically equate to any particular percentage in the Rating Schedule.  Rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6.  As discussed above, after considering the symptoms manifested, and the duration and severity thereof, the Board finds that the criteria for a 50 percent rating, but no higher, are met.  In that regard, the Board observes that the Veteran's overall level of psychiatric impairment more nearly approximates occupational and social impairment with reduced reliability and productivity as a result of the psychiatric symptoms manifested.  

The Veteran remains able to function independently, appropriately, and effectively, despite his panic, anxiety and depression, as evidenced by his consistent findings of intact judgment and insight, his generally coherent and logical speech, and normal cognition.  He does not partake in any obsessional rituals that interfere with his daily activities.  Rather, his symptoms include depression and anxiety, with resultant panic attacks.  He experiences feelings of estrangement and isolation, and has disrupted sleep, and angry outbursts.  He is hypervigilant and on edge.  These are serious symptoms, on par with those contemplated by the 50 percent rating category, which recognizes reduced reliability and productivity.  

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that a 50 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  



Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran's symptoms, to include depression, anxiety, sleep disturbance, irritability and anger, and isolation, are specifically contemplated by the rating criteria.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Even still, the record does not show that the Veteran has required hospitalization, or has lost significant periods of work, due to his PTSD.  The Veteran specifically denied as much in the July 2009 examination.  In short, the evidence does not support the proposition that the Veteran's service connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

TDIU

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with PTSD. Rather, he has specifically denied as much in his July 2009 VA examination.  The evidence since that time does not contradict that statement.  Therefore, the record does not raise a question of whether the Veteran is unemployable due his service-connected disabilities. As such, a claim for a TDIU is not before the Board.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

Skin Condition of the Feet

The Veteran seeks service connection for a skin condition of his feet.  He asserts that he developed a rash during deployment to Iraq, and that he has continued to have symptoms.  

A post-deployment assessment completed by the Veteran in January 2004 includes his acknowledgement of having skin diseases or rash during deployment.  On VA examination in February 2008, the Veteran reported that he had a rash on his feet during his most recent trip to Iraq, and that he occasionally had blisters that decompressed and then dried out.  He indicated that the problem was intermittent with remissions.  Physical examination revealed a small dry spot on the left inner arch; the assessment was probable vesicular eczema with resolving lesions, with no active lesions currently.  On VA examination in July 2009, there was a healing scar on the medial foot arch, but no pustules, pimples, or blistering.  The examiner noted that he could not make a diagnosis as there were no active lesions.  He recommended a dermatology evaluation when lesions were present.  

Because the Veteran reported skin problems during service, and he has competently reported that his symptoms continued during service and thereafter, the Board concludes that a VA examination is warranted to assess whether there is a current skin disorder of the feet and if so, its etiology.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Moreover, when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407   (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.  Although this case involves a service connection issue rather than a claim for increase, the resolution of the appeal turns in part on the presence of a current disability.  Thus, the Board finds that the Veteran should be afforded the opportunity to be examined during an active phase of his claimed skin condition of the feet.  




Evaluation of Knee and Left Shoulder Disabilities 

Noncompensable evaluations have been assigned to the Veteran's bilateral knee and left shoulder disabilities.  The Board notes that he was most recently examined by VA in July 2009.  In August 2010, the Veteran stated that these disabilities had worsened.  Because there is no current evidence reflecting the severity of these disabilities, the Board has determined that a new examination is warranted.

In light of the above discussion, the Board has concluded that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a dermatology specialist to determine the cause and extent of any skin disorder of the feet.  The claims folder should be made available to, and reviewed by, the examiner, and the examiner should state that the Veteran's claims file has been reviewed in association with the examination.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should identify all currently present skin disorders of the feet.  With respect to any currently skin disorder of the feet, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) such disorder is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Also advise the Veteran that should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and request that the RO reschedule another examination on another date during a flare up.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea pedis examination during active stage of the disorder).

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral knee and left shoulder disabilities.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the knees or left upper extremity.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


